IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10214
                         Conference Calendar
                          __________________

REGINALD JEROME HALL,

                                       Plaintiff-Appellant,

versus

DALLAS COUNTY POLICE,

                                       Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-168-R
                        - - - - - - - - - -
                           June 30, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Appellant Reginald Jerome Hall, proceeding pro se and in

forma pauperis, filed this civil rights suit against the Dallas

County Police on January 25, 1995.   He alleges that he was

injured by a Dallas County police officer during his arrest on

October 20, 1992.   He argues that the applicable statute of

limitations period was tolled as a result of his incarceration.

     A district court may dismiss an in forma pauperis complaint

as frivolous if it lacks an arguable basis either in law or in

fact.    Denton v. Hernandez, 112 S. Ct. 1728, 1733-34 (1992);

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-10214
                                 -2-


Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994).   If it appears

"that insufficient factual allegations might be remedied by more

specific pleading," this court considers whether the district

court abused its discretion by dismissing the complaint without

affording any effort to amend.   Eason, 14 F.3d at 9.

     Federal courts apply state personal-injury limitations

periods to actions under 42 U.S.C. § 1983.   Owens v. Okure, 488

U.S. 235, 251 (1989).   The applicable Texas limitations period is

two years.   Burrell v. Newsome, 883 F.2d 416, 418 (5th Cir.

1989).   Hall's claim accrued on October 25, 1992, the date that

he was allegedly injured by police.   As of September 1, 1987,

imprisonment no longer tolls the limitations period in Texas.

Rodriguez v. Holmes, 963 F.2d 799, 803 (5th Cir. 1992).   The

limitations period therefore expired on October 25, 1994, two

years after Hall's injury and some three months before Hall filed

suit on January 25, 1995.   Accordingly, the district court did

not abuse its discretion, and Hall's appeal is DISMISSED as

frivolous.   See 5th Cir. R. 42.2.